The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 24, 2014

                                    No. 04-13-00300-CR

                                    Richard M. LOPEZ,
                                         Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR5395
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court